Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on November 30, 2021, amendment after final filed November 30, 2021 have been entered.  Claims 1-18, 20-23, 25-30, 33, 36 and 38-39 were cancelled and claims 19 and 24 was  amended.  Claims 19, 24, 31-32, 34-35 and 37 are pending in the instant application and are examined on the merits of this office action.
The restriction was deemed proper and made FINAL previously.  Claims 34-35 remain withdrawn as being drawn to a non-elected species.  Claims 19, 24, 31-32 and 37 are examined on the merits of this office action. 

Withdrawn Rejections
The rejection of claims 19, 24, 30-32, and 37 under 35 U.S.C. 103 as being unpatentable over Park (WO2014007584 A1, cited previously) in view of Maron (Circulation. 2015 June 9; 131(23): 2079–2091, cited previously) is withdrawn in view of amendment of the claims filed November 30, 2021.

The rejection of claims 24 and 30 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of amendment of the claims filed November 30, 2021.  

Park (WO2014007584 A1, cited previously) and Maron (Circulation. 2015 June 9; 131(23): 2079–2091, cited previously) is withdrawn in view of amendment of the claims filed November 30, 2021.  

The rejection of Claims 19, 24, 30-32 and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10479816 B2 in view of Park (WO2014007584 A1) and Maron (Circulation. 2015 June 9; 131(23): 2079–2091) is withdrawn in view of amendment of the claims filed November 30, 2021.  

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19, 24, 31-32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Park (WO2014007584 A1, cited previously) in view of Maron (Circulation. 2015 June 9; 131(23): 2079–2091, cited previously) as evidenced by GenScript (https://www.genscript.com/peptide/RP20512-Transportan.html, accessed on 12/17/2021) and Uniprot (P22466, human Galanin, accessed on 12/17/2021) and  in view of Kim (Scientific reports, 5, pages 1-15, published 2015).
Park teaches a method of treating a disease associated with PLB, and wherein the disease is heart failure and ischemia (see claims 20-22) comprising administering the peptide RAETIEMPQ (see claims 20-22 and SEQ ID NO:1).  A peptide comprising RAETIEMPQ meets the limitations of instant SEQ ID NO:2.  Park discloses a decoy peptide consisting of the sequence RAETIEMPQ (SEQ ID NO:1) which is identical to instant SEQ ID NO:2 thus meeting the ‘consisting of SEQ ID NO:2” found in instant claim 19 and claim 37.  The peptide of SEQ ID NO:1 of Park also meets the limitations of a peptide composed of instant SEQ ID NO:2 found in instant claim 24.  Regarding claims 31-32, Park teaches oral or parenteral administration including subcutaneous injection (See page 15, lines 12-15).  Park discloses wherein the vascular disease includes arteriosclerosis and hypertension (see page 18, last paragraph) and hypertensive heart failure.
Regarding claim 19, Park teaches wherein the peptide further comprises a cell penetrating peptide (see Examples, page 19, lines 25-28).  Park teaches wherein the CPP can be transportan (see page 10, lines 27-28) which comprises Galanin which is derived from human as evidenced by GenScript (see attached GenScript handout, the sequence GWTLNSAGYLLG is derived from human galanin as evidenced by Uniprot Protein Database, P22466, see attached handout).
Regarding claim 37, Park teaches wherein the peptide is administered as a syrup and/or in combination with a sweetener thus meeting the limitations of a food composition (see page 15, lines 1-5).
Park does teach treatment of hypertension but Park is silent to treatment of hypertensive pulmonary disease.  Furthermore, Park does not provide an example of fusion to a CPP derived from human proteins.  
However, Park does teach that the peptide RAETIEMPQ was capable of restoring SERC2a activity and increased cardiac contractility (See page 24, second paragraph, 25 first paragraph, page 26 first paragraph).
Maron teaches that SERCA2a regulates calcium intracellular levels, and, thereby, pulmonary smooth muscle cell proliferation and vasoconstriction, and is known to be downregulated in remodeled pulmonary blood vessels isolated from patients with PAH as compared to patients with other forms of lung disease.  Maron further teaches that “intratracheal aerosolized gene transfer of aerosolized adeno-associated virus serotype 1 (AAV1) carrying SERCA2a resulted in efficient transduction of the pulmonary vasculature leading to a reduction in pulmonary artery pressures, vascular remodeling, and RV hypertrophy” (see Figure 2, page 6, last paragraph, page 7, first paragraph).
Kim teaches that CPPs derived from Non-humans sources for use in humans can pose issues such as toxicity and immunogenicity (see page 2, lines 1-5).  These problems can be circumvented by using CPP sequences from humans (see page 2, lines 1-5).  Kim teaches several human derived CPPs that have excellent cell penetrating ability (see conclusion, last paragraph).  Kim teaches that “The biophysical properties of the new peptide such as high serum stability, non-immunogenicity, and non-cytotoxicity appear beneficial for biomedical applications” (see conclusion, last paragraph).
It would be obvious before the effective filing date of the claimed invention to use the decoy peptide of Park for treatment of patients with hypertensive pulmonary disease.  One of ordinary skill in the art would have been motivated to do so given that the peptide of Park enhances SERCA2a activity and cardiac contractility which would be beneficial for treatment of pulmonary hypertensive disease as taught by Maron.  There is a reasonable expectation of success given that Park teaches treatment of hypertension and increase in SERCA2a activity which would be therapeutically effective in patients with hypertensive pulmonary disease and given that Maron teaches increasing SERCA2a resulted in reduction 
It would be obvious before the effective filing date of the claimed invention to use human derived CPPs such as those taught by Kim as the CPP of Park.  One of ordinary skill in the art would have been motivated to do so given that the human derived peptides are less immunogenic, less toxic and have excellent cell penetrating activity.  There is a reasonable expectation of success given that Kim teaches use of the human derived cell penetrating peptides for successful cellular delivery without toxicity.

Response to Applicant’s Arguments
Applicant argues that the prior art does not teach a CPP derived from humans. 
Applicant’s arguments have been fully considered but not found persuasive.
Park teaches wherein the peptide further comprises a cell penetrating peptide (see Examples, page 19, lines 25-28).  Park teaches wherein the CPP can be transportan (see page 10, lines 27-28) which comprises Galanin which is derived from human as evidenced by GenScript (see attached GenScript handout, the sequence GWTLNSAGYLLG is derived from human galanin as evidenced by Uniprot Protein Database, P22466, see attached handout).  The Examiner acknowledges that Park does not provide an example of fusion to a CPP derived from human proteins.  
However, Kim teaches that CPPs derived from Non-humans sources for use in humans can pose issues such as toxicity and immunogenicity (see page 2, lines 1-5).  These problems can be circumvented by using CPP sequences from humans (see page 2, lines 1-5).  Kim teaches several human derived CPPs that have excellent cell penetrating ability (see conclusion, last paragraph).  Kim teaches that “The biophysical properties of the new peptide such as high serum stability, non-immunogenicity, and non-cytotoxicity appear beneficial for biomedical applications” (see conclusion, last paragraph).
It would be obvious before the effective filing date of the claimed invention to use human derived CPPs such as those taught by Kim as the CPP of Park.  One of ordinary skill in the art would have been motivated to do so given that the human derived peptides are less immunogenic, less toxic and have 
Applicant argues that “As stated previously, increasing SERCA2a activity, per se, does not equate to a treatment for vascular stenosis or hypertensive pulmonary disease. The burden is on the Examiner to show that has not provided any evidence or rationale that hypertensive pulmonary disease or vascular stenosis can be treated by activating SERCA2a. Okadaic acid was discussed in the previous response as a known PP1 phosphatase inhibitor thatincreases phosphorylation of PLB, leading to upregulated SERCA2a activity and Ca2 levels in the sarcoplasmic reticulum. However, okadaic acid is not indicated for treatment of hypertensive pulmonary disease, due to its propensity to cause gastrointestinal illness. Okadaic acid demonstrates that the capacity to increase SERCA2a activity is not enough,  by itself, to lead the artisan to use SERCA2a activators as a therapeutic agent. Because the state of the art does not establish a link between SERCA2a activity and treatment for vascular stenosis or hypertensive pulmonary disease, the fact that the decoy peptides of Park activate SERCA2a cannot be relied on as the basis for rendering the recited method obvious. 
Both the PP1 inhibitory peptides of Park and okadaic acid are known to activate SERCA2a. The Examiner takes the position that it is obvious to use SERCA2a activators for therapeutic use. However, okadaic acid is a SERCA2a activator and it would not be obvious to use okadaic acid due to its known toxic effects. Therefore, contrary to the Examiner's suggestion, it would not be prima facie obvious to use a compound for treating vascular stenosis or hypertensive pulmonary disease solely because said compound activates SERCA2a. The Examiner's assertion that the skilled artisan would not use okadaic acid due to its known toxicity does not suggest the use of the PP1 inhibitory peptides of Park. Okadaic acid is a known PP1 (and PP2a) inhibitor. (Garcia, FEBS Lett., 2002.) The PP1 inhibitory peptides of Park are also PP1 inhibitors. Thus, there is no reason, outside of Applicant's specification, that the artisan would elect to inhibit PP1 to elicit any therapeutic outcome giving the adverse effect of the PP1 inhibitor okadaic acid. The burden is on the Examiner to demonstrate that the artisan would have selected the PP1 inhibitory peptides of Park but has not done so here. 
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner maintains that the compound (okadaic acid) that increases SERCA2a activity is distinct from the peptides 
The Examiner maintains that it would have been obvious before the effective filing date of the claimed invention to use the decoy peptide of Park for treatment of patients with hypertensive pulmonary disease.  One of ordinary skill in the art would have been motivated to do so given that the peptide of Park enhances SERCA2a activity and cardiac contractility which would be beneficial for treatment of pulmonary hypertensive disease as taught by Maron.  There is a reasonable expectation of success given that Park teaches treatment of hypertension and increase in SERCA2a activity which would be therapeutically effective in patients with hypertensive pulmonary disease and given that Maron teaches increasing SERCA2a resulted in reduction in pulmonary artery pressures, vascular remodeling, and RV hypertrophy.  There is further reasonable expectation of success given Park teaches safe and effective dosages of the peptides for use therapeutically in humans. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 19, 24, 31-32, and 37 are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10208085 B2 in view of Park (WO2014007584 A1, cited previously),  Maron (Circulation. 2015 June 9; 131(23): 2079–2091, cited previously) and Kim (Scientific reports, 5, pages 1-15, published 2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A method for treatment of vascular stenosis or hypertensive pulmonary disease, the method comprising administering a pharmaceutical composition to a subject, the composition comprising: (a) a pharmaceutically effective amount of a protein phosphatase 1 inhibitory peptide; and (b) a pharmaceutically acceptable carrier, wherein protein phosphatase 1 inhibitory consists of an amino acid sequence selected from the group consisting of SEQ ID NO:2-6… wherein the hypertension is hypertensive vascular disease.”  The instant application further claims SEQ ID Nos 2-6 (see claims 24 and 37), conjugation to a cell penetrating peptide from humans (see claim 19), parenteral and oral administration (see claims 31-32). 

Nevertheless, Park discloses a method of treating a disease associated with PLB, and wherein the disease is heart failure and ischemia (see claims 20-22) comprising administering the peptide RAETIEMPQ (see claims 20-22 and SEQ ID NO:1).  Park discloses wherein the vascular disease includes arteriosclerosis and hypertension (see page 18, last paragraph) Park discloses the peptide is cardio protective and restores SERCA2A activity and increasing myocardial contractility.  
Maron teaches that SERCA2a regulates calcium intracellular levels, and, thereby, pulmonary smooth muscle cell proliferation and vasoconstriction, and is known to be downregulated in remodeled pulmonary blood vessels isolated from patients with PAH as compared to patients with other forms of lung disease.  Maron further teaches that “intratracheal aerosolized gene transfer of aerosolized adeno-associated virus serotype 1 (AAV1) carrying SERCA2a resulted in efficient transduction of the pulmonary vasculature leading to a reduction in pulmonary artery pressures, vascular remodeling, and RV hypertrophy” (see Figure 2, page 6, last paragraph, page 7, first paragraph).
Kim teaches that CPPs derived from Non-humans sources for use in humans can pose issues such as toxicity and immunogenicity (see page 2, lines 1-5).  These problems can be circumvented by 
It would be obvious before the effective filing date of the claimed invention to use peptides of US Patent No. ‘085 for treatment of patients with hypertensive pulmonary disease.  One of ordinary skill in the art would have been motivated to do so given that the peptide of Park enhances SERCA2a activity and cardiac contractility which would be beneficial for treatment of pulmonary hypertensive disease as taught by Maron.  There is a reasonable expectation of success given that Park teaches treatment of hypertension and increase in SERCA2a activity which would be therapeutically effective in patients with hypertensive pulmonary disease and given that Maron teaches increasing SERCA2a resulted in reduction in pulmonary artery pressures, vascular remodeling, and RV hypertrophy.
It would be obvious before the effective filing date of the claimed invention to use human derived CPPs such as those taught by Kim as the CPP of Park.  One of ordinary skill in the art would have been motivated to do so given that the human derived peptides are less immunogenic, less toxic and have excellent cell penetrating activity.  There is a reasonable expectation of success given that Kim teaches use of the human derived cell penetrating peptides for successful cellular delivery without toxicity.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.  The examiner would like to point out the teachings of Park and Maron were provided to remedy the deficiencies of specifically treating hypertensive pulmonary disease.  The Examiner maintains that it would have been obvious before the effective filing date of the claimed invention to use peptides of US Patent No. ‘085 for treatment of patients with hypertensive pulmonary disease.  One of ordinary skill in the art would have been motivated to do so given that the peptide of Park enhances SERCA2a activity and cardiac contractility which would be beneficial for treatment of pulmonary hypertensive disease as taught by Maron.  There is a reasonable expectation of success given that Park teaches treatment of 
 
Claims 19, 24, 31-32 and 37 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10479816 B2 in view of Park (WO2014007584 A1), Maron (Circulation. 2015 June 9; 131(23): 2079–2091) and Kim (Scientific reports, 5, pages 1-15, published 2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A method for treatment of vascular stenosis or hypertensive pulmonary disease, the method comprising administering a pharmaceutical composition to a subject, the composition comprising: (a) a pharmaceutically effective amount of a protein phosphatase 1 inhibitory peptide; and (b) a pharmaceutically acceptable carrier, wherein protein phosphatase 1 inhibitory consists of an amino acid sequence selected from the group consisting of SEQ ID NO:2-6… wherein the hypertension is hypertensive vascular disease.”  The instant application further claims SEQ ID Nos 2-6 (see claims 24 and 37), conjugation to a cell penetrating peptide from humans (see claim 19), parenteral and oral administration (see claims 31-32). 
US Patent No. ‘816 claims “A method for treating a disease associated with phospholamban (PLB) selected from the group consisting of heart failure, congestive heart failure, and ischemia, the method comprising administering to a subject in need thereof, a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a decoy peptide or polypeptide consisting of a peptide sequence represented by the following Formula I: X.sub.1-Ala-X.sub.2--X.sub.3-Ile-Glu-X.sub.4 (I) wherein X.sub.1 represents 0-1 amino acid residue(s), X.sub.2 represents Ser, Glu, or Asp, X.sub.3 represents Thr, Glu, or Asp and X.sub.4 represents 0-3 amino acid residue(s), with the proviso that X.sub.2 is not Ser when X.sub.3 is Thr; wherein the decoy peptide or polypeptide inhibits protein phosphatase 1 (PP1)-mediated dephosphorylation of phospholamban (PLB) by a competitive inhibition, wherein neither X.sub.1 nor X.sub.4 comprise membrane-spanning domains and X.sub.1, if present, is not Tyr, and wherein the 
However, Park discloses a method of treating a disease associated with PLB, and wherein the disease is heart failure and ischemia (see claims 20-22) comprising administering the peptide RAETIEMPQ (see claims 20-22 and SEQ ID NO:1).  Park discloses wherein the vascular disease includes arteriosclerosis and hypertension (see page 18, last paragraph) and hypertensive heart failure which meets the limitations of hypertensive vascular disease given that hypertension induced heart failure is vascular in origin and the patients have hypertension thus meeting the limitations of a hypertensive vascular disease.  Park discloses the peptide is cardio protective and restores SERCA2A activity and
Maron teaches that SERCA2a regulates calcium intracellular levels, and, thereby, pulmonary smooth muscle cell proliferation and vasoconstriction, and is known to be downregulated in remodeled pulmonary blood vessels isolated from patients with PAH as compared to patients with other forms of lung disease.  Maron further teaches that “intratracheal aerosolized gene transfer of aerosolized adeno-associated virus serotype 1 (AAV1) carrying SERCA2a resulted in efficient transduction of the pulmonary vasculature leading to a reduction in pulmonary artery pressures, vascular remodeling, and RV hypertrophy” (see Figure 2, page 6, last paragraph, page 7, first paragraph).
Kim teaches that CPPs derived from Non-humans sources for use in humans can pose issues such as toxicity and immunogenicity (see page 2, lines 1-5).  These problems can be circumvented by using CPP sequences from humans (see page 2, lines 1-5).  Kim teaches several human derived CPPs that have excellent cell penetrating ability (see conclusion, last paragraph).  Kim teaches that “The biophysical properties of the new peptide such as high serum stability, non-immunogenicity, and non-cytotoxicity appear beneficial for biomedical applications” (see conclusion, last paragraph).
It would be obvious before the effective filing date of the claimed invention to use peptides of US Patent No. ‘816 for treatment of patients with hypertensive pulmonary disease.  One of ordinary skill in the art would have been motivated to do so given that the peptide of Park enhances SERCA2a activity and cardiac contractility which would be beneficial for treatment of pulmonary hypertensive disease as taught by Maron.  There is a reasonable expectation of success given that Park teaches treatment of 
It would be obvious before the effective filing date of the claimed invention to use human derived CPPs such as those taught by Kim as the CPP of Park.  One of ordinary skill in the art would have been motivated to do so given that the human derived peptides are less immunogenic, less toxic and have excellent cell penetrating activity.  There is a reasonable expectation of success given that Kim teaches use of the human derived cell penetrating peptides for successful cellular delivery without toxicity.
Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.  The examiner would like to point out the teachings of Park and Maron were provided to remedy the deficiencies of specifically treating hypertensive pulmonary disease.  The Examiner maintains that it would have been obvious before the effective filing date of the claimed invention to use peptides of US Patent No. ‘816 for treatment of patients with hypertensive pulmonary disease.  One of ordinary skill in the art would have been motivated to do so given that the peptide of Park enhances SERCA2a activity and cardiac contractility which would be beneficial for treatment of pulmonary hypertensive disease as taught by Maron.  There is a reasonable expectation of success given that Park teaches treatment of hypertension and increase in SERCA2a activity which would be therapeutically effective in patients with hypertensive pulmonary disease and given that Maron teaches increasing SERCA2a resulted in reduction in pulmonary artery pressures, vascular remodeling, and RV hypertrophy

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERINNE R DABKOWSKI/             Examiner, Art Unit 1654